EXHIBIT 99.1 CPI Corp. news for immediate releaseFOR RELEASEDECEMBER 19, 2007 FOR FURTHER INFORMATION, CONTACT: NAME Jane Nelson FROM CPI Corp. ADDRESS 1706 Washington Avenue CITY St. Louis STATE, ZIP Missouri, 63103 TELEPHONE (314) 231-1575 CPI CORP. ANNOUNCES 2007THIRD QUARTER RESULTS · Third quarter 2007 loss per share was $(1.57) versus $(0.15) in the comparable 2006 quarter – significantly impacted by transitional expenses associated with the PictureMe acquisition. · Third quarter 2007 net sales were $135.4 million versus $77.1 million in the comparable 2006 quarter - aided by inclusion of full quarter of PictureMe brand sales. o Excluding sales of the newly acquired PictureMe brand, sales declined $4.7 million in the third quarter to$72.4 million from $77.1 million in the comparable 2006 quarter. · Third quarter 2007 Adjusted EBITDA was $0.2 million versus $4.2 million in the comparable quarter of 2006 - significantly affected by transitional expenses associated with the PictureMe acquisition. · PictureMe integration efforts proceeding well.The Company has converted 223 studios to digital technology, integrated several back office functions and implemented new marketing programs that are producing encouraging results. St. Louis, MO, December 19, 2007 – CPI Corp. (NYSE:CPY) today reported a loss per share of $1.57 per diluted share for the 16-week third quarter ended November 10, 2007 compared to a $0.15 loss per diluted share in the comparable quarter of fiscal 2006.The net loss for the third quarter of 2007 was $10.1 million versus a net loss of $1.0 million in the third quarter of 2006.The Company’s overall results were significantly negatively impacted by transitional expenses associated with its recently acquired, and yet to be fully integrated, PictureMe Studio brand (PM).The Company completed its acquisition of the assets of PM on June 8, 2007.In accordance with purchase accounting guidelines, PM’s results of operations are included in the Company’s consolidated results from the date of acquisition and not in the Company’s historical results. Net sales for the third quarter of 2007 increased $58.3 million to $135.4 million from the $77.1 million reported in the third quarter of 2006 as a result of the inclusion of net sales of $63.0 million attributable to the Company’s PM brand.Sears Portrait Studio’s(SPS) net sales for the third quarter of 2007 declined $4.7 million, or approximately 6%, to $72.4 million from the $77.1 million reported in the third quarter of 2006.The 2007 third quarter SPS sales performance was the result of an approximate 14% decline in sittings, partially offset by an approximate 9% increase in average sale per customer sitting.The Sears Portrait Studio brand is experiencing lower customer response to its direct marketing programs and significantly reduced same-day business.PM reported $63.0 million in sales for the fiscal 2007 third quarter which represents an approximate 2% increase in same store sales versus the comparable period of the prior year (such results not reported in the Company’s historical results).This sales performance resulted from an approximate 11% increase in average sale per customer sitting, partially offset by an approximate 8% decline in sittings.The Company believes that the increase in year over year PM same store sales is significantly attributable to its improved sales and marketing programs as well as the positive translation impact of the stronger Canadian dollar. Cost of sales was $15.1 million in the third quarter of 2007 compared to $7.8 million in the comparable prior year period.The increase in cost of sales is attributable to the inclusion of PM cost of sales in the third quarter of 2007, partially offset by decreased production costs resulting from lower overall manufacturing production levels, additional gains in manufacturing productivityand an improved product mix. Selling, general and administrative expenses were $120.8 million in the third quarter of 2007 versus $65.1 in the third quarter of 2006.The increase in third quarter 2007 SG&A costs is attributable to the inclusion of PM’s costs, partially offset by the net effect of lower studio and corporate employment costs, reduced host sales commissions, increased advertising spending and increased restricted stock amortization expense associated with performance awards. The relatively high level of third quarter 2007 costs in proportion to sales reflect the acquired legacy cost structure of the former Portrait Corporation of America organization, and in particular, the cost of operating and supportingthe PM brand’s legacy, film-baseddelivery platform pending conversion to digital. Depreciation and amortization was $10.1 million in the third quarter of 2007 compared to $5.1 million in the third quarter of 2006.This increase is attributable to the inclusion in the third quarter of 2007 of depreciation and amortization related to the PM brand and includes $1.1 million of amortization of intangible assets resulting from the PM acquisition. Other charges and impairments totaled $1.9 million during the third quarter of 2007 and represent severance accruals and other integration-related costs relative to the PM acquisition. PMIntegration Update The Company’s integration efforts to date have focused on digital conversion preparations (223 U.S. studios converted to digital technology during the 2007 third quarter), transitioning of sales and marketing programs, implementing new measurement, monitoring and incentive systems in the field, integrating back-office/support functions, pruning unprofitable activities, and driving film manufacturing efficiencies pending conversion to the Company’s digital platform. The Company expects to transfer most PM operations to the Company’s existing support platforms during fiscal 2008 and plans to convert substantially all of the US studios to digital technology prior to the 2008 holiday selling season. 2007 Fourth Quarter Preliminary Sales Update SPS preliminary net sales for the first five weeks of the fiscal 2007 fourth quarter ended December 15, 2007 represent an approximate 8% decline versus the comparable period ended December 16, 2006.This net decrease is the result of an approximate 14% decline in sittings, partially offset by an approximate 6% increase in average sale per customer sitting.As discussed above, the Company is experiencing lower customer response to its Sears Portrait Studio direct marketing programs and significantly lower same-day business. Preliminary net sales for the PM brand on a comparable store basis for the first five weeks of the fiscal 2007 fourth quarter which ended December 15, 2007 represent an approximate 3% decline versus the comparable period (not included in the Company’s historical results) ended December 16, 2006. In connection with the acquisition of the assets of PCA on June 8, 2007 during the Company’s second fiscal quarter which ended July 21, 2007, the Company had not conformed certain of the accounting methods of the acquired entity to those of the Company.This process was completed during the Company’s third fiscal quarter and, as a result, the Company will amend its previously-filed second quarter Form 10-Q to reflect the conforming entries to deferred revenues and related deferred cost.This will result in increases to previously-reported net loss from continuing operations and net loss by $1.8 million and $1.2 million, respectively.This amendment has no impact on the Company’s financial results reported in this release as of November 10, 2007 and for the sixteen and forty week periods then-ended.The Company plans to file a Form 8-K on Thursday December 20, 2007 disclosing its intent to amend its second quarter 2007 Form 10-Q as discussed above. # The Company will host a conference call and audio webcast on Thursday, December 20, at 10:00 a.m. central time to discuss the financial results and provide a Company update. To participate on the call, please dial 888-260-4537 or 706-634-1012 at least 5 minutes before start time. The webcast can be accessed on the Company's own site at http://www.cpicorp.com as well as http://www.earnings.com. To listen to a live broadcast, please go to these websites at least 15 minutes prior to the scheduled start time in order to register, download, and install any necessary audio software. A replay will be available on the above web sites as well as by dialing 706-645-9291 or 800-642-1687 and providing confirmation code 28238292. The replay will be available through December 27 by phone and for 30 days on the Internet. # CPI is the leading portrait studio operator in North America offering photography services in approximately 3,100 locations in the United States, Puerto Rico, Canada and Mexico, principally in Sears and Wal-Mart stores. The statements contained in this press release that are not historical facts are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, and involve risks and uncertainties. We try to identify forward-looking statements by using words such as “plan,” “expect,” “looking ahead,” “anticipate,” “estimate,” “believe,” “should,” “intend,” and other similar expressions. Management wishes to caution the reader that these forward-looking statements, such as our outlook for the integration of the PCA Acquisition, portrait studios, net income, future cash requirements, cost savings, compliance with debt covenants, valuation allowances, reserves for charges and impairments and capital expenditures, are only predictions or expectations; actual events or results may differ materially as a result of risks facing us. Such risks include, but are not limited to: the Company’s dependence on Sears and Wal-Mart, the approval of our business practices and operations by Sears and Wal-Mart, the termination, breach or increase of the Company’s expenses by Sears or Wal-Mart under our license agreements, customer demand for the Company’s products and services, manufacturing interruptions, dependence on certain suppliers, competition, dependence on key personnel, fluctuations in operating results, a significant increase in piracy of the Company’s photographs, widespread equipment failure, compliance with debt covenants, increased debt level due to the acquisition of Portrait Corporation of America, Inc (“PCA”), the ability to successfully integrate the PCA acquisition, implementation of marketing and operating strategies, and other risks as may be described in the Company’s filings with the Securities and Exchange Commission, including its Form 10-K for the year ended February 3, 2007 and its Form 10-Q for the 24 weeks ended July 21, 2007. The Company does not undertake any obligations to update any of these forward-looking statements. Financial tables to follow … CPI CORP. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands except per share amounts) (Unaudited) 16 Weeks Vs 16 Weeks 40 Weeks Vs 40 Weeks 52 Weeks Vs 52 Weeks Nov. 10, 2007 Nov. 11, 2006 Nov. 10, 2007 Nov. 11, 2006 Nov. 10, 2007 Nov. 11, 2006 Net sales $ 135,391 $ 77,050 $ 261,256 $ 193,064 $ 361,994 $ 296,049 Cost and expenses: Cost of sales (exclusive of depreciation and amortization shown below) 15,072 7,841 27,719 19,216 36,630 28,851 Selling, general and administrative expenses 120,787 65,129 224,654 156,311 289,637 220,147 Depreciation and amortization 10,079 5,086 19,669 13,318 23,273 18,012 Other charges and impairments 1,937 678 3,228 1,212 3,256 1,600 147,875 78,734 275,270 190,057 352,796 268,610 (Loss) income from continuing operations (12,484 ) (1,684 ) (14,014 ) 3,007 9,198 27,439 Interest expense 3,365 701 5,374 1,867 5,886 2,282 Interest income 537 128 1,254 260 1,558 546 Loss from extinguishment of debt - 529 Impairment (recovery) and related obligations of preferred security interest - (587 ) - (887 ) - (887 ) Other income (expense), net 43 25 48 92 100 111 (Loss) earnings from continuing operations before income tax (benefit) expense (15,269 ) (1,645 ) (18,086 ) 2,379 4,970 26,172 Income tax (benefit) expense (5,311 ) (694 ) (6,290 ) 846 1,970 10,078 Net (loss) earnings from continuing operations (9,958 ) (951 ) (11,796 ) 1,533 3,000 16,094 Net earnings (loss) from discontinued operations net of income tax expense (benefit) (117 ) - (287 ) - (287 ) - Net (loss) earnings $ (10,075 ) $ (951 ) $ (12,083 ) $ 1,533 $ 2,713 $ 16,094 Net earnings (loss) per common share - diluted From continuing operations $ (1.55 ) $ (0.15 ) $ (1.85 ) $ 0.24 $ 0.47 $ 2.39 From discontinued operations (0.02 ) - (0.04 ) - (0.04 ) - Net (loss) earnings- diluted $ (1.57 ) $ (0.15 ) $ (1.89 ) $ 0.24 $ 0.43 $ 2.39 Net earnings (loss) per common share - diluted From continuing operations $ (1.55 ) $ (0.15 ) $ (1.85 ) $ 0.24 $ 0.47 $ 2.40 From discontinued operations (0.02 ) - (0.04 ) - (0.04 ) - Net (loss) earnings- diluted $ (1.57 ) $ (0.15 ) $ (1.89 ) $ 0.24 $ 0.43 $ 2.40 Weighted average number of common and common equivalent shares outstanding: Diluted 6,402 6,351 6,386 6,374 6,404 6,727 Basic 6,402 6,351 6,386 6,353 6,378 6,705 MORE CPI CORP. ADDITIONAL CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands) (Unaudited) 16 Weeks Vs. 16 Weeks 40 Weeks Vs. 40 Weeks 52 Weeks Vs. 52 Weeks Nov. 10, 2007 Nov. 11, 2006 Nov. 10, 2007 Nov. 11, 2006 Nov. 10, 2007 Nov. 11, 2006 Capital expenditures $ 8,889 $ 955 $ 12,504 $ 2,625 $ 12,638 $ 3,025 EBITDA is calculated as follows: Net earnings (loss) from continuing operations $ (9,958 ) $ (951 ) $ (11,796 ) $ 1,533 $ 3,000 $ 16,094 Income tax expense (benefit) (5,311 ) (694 ) (6,290 ) 846 1,970 10,078 Interest expense/loss from debt extinguishment 3,365 701 5,374 1,867 5,886 2,811 Depreciation and amortization 10,079 5,086 19,669 13,318 23,273 18,012 Other non-cash charges 62 - 79 25 96 92 EBITDA (1) & (5) $ (1,763 ) $ 4,142 $ 7,036 $ 17,589 $ 34,225 $ 47,087 Adjusted EBITDA (2) $ 174 $ 4,234 $ 10,264 $ 17,914 $ 37,481 $ 47,800 EBITDA margin (3) -1.30 % 5.38 % 2.69 % 9.11 % 9.45 % 15.91 % Adjusted EBITDA margin (4) 0.13 % 5.50 % 3.93 % 9.28 % 10.35 % 16.15 % (1) EBITDA represents net earnings from continuing operations before interest expense, income taxes, depreciation and amortization and other non-cash charges. EBITDA is included because it is one liquidity measure used by certain investors to determine a company's ability to service its indebtedness.EBITDA is unaffected by the debt and equity structure of the company. EBITDA does not represent cash flow from operations as defined by GAAP, is not necessarily indicative of cash available to fund all cash flow needs and should not be considered an alternative to net income under GAAP for purposes of evaluating the Company's results of operations. EBITDA is not necessarily comparable with similarly-titled measures for other companies. (2) Adjusted EBITDA is calculated as follows: EBITDA $ (1,763 ) $ 4,142 $ 7,036 $ 17,589 $ 34,225 $ 47,087 EBITDA adjustments: Impairment charges - - 7 179 7 327 Reserves for severance and related costs - 594 1 679 29 918 Executive retirements/repositioning - 7 6 171 6 172 Cost associated with acquisition 1,937 - 3,187 - 3,187 - Contract terminations and settlements - Cost associated with strategic alternative review - 78 - 183 - 183 Impairment (recovery) and related obligations of preferred security interest - (587 ) - (887 ) - (887 ) Other - - 27 - 27 - Adjusted EBITDA $ 174 $ 4,234 $ 10,264 $ 17,914 $ 37,481 $ 47,800 (3) EBITDA margin represents EBITDA, s defined in (1), stated as a percentage of sales. (4) Adjusted EBITDA margin represents Adjusted EBITDA, as defined in (2), stated as a percentage of sales. (5) As required by the SEC's Regulation G, a reconciliatin of EBITDA , a non-GAAP liquidity measure, with the most directly comparable GAAP liquidity measure, cash flow from continuing operations follows: 16 Weeks Vs. 16 Weeks 40 Weeks Vs. 40 Weeks 52 Weeks Vs. 52 Weeks Nov. 10, 2007 Nov. 11, 2006 Nov. 10, 2007 Nov. 11, 2006 Nov. 10, 2007 Nov. 11, 2006 EBITDA $ (1,763 ) $ 4,142 $ 7,036 $ 17,589 $ 34,225 $ 47,087 Income tax (expense) benefit 5,311 694 6,290 (846 ) (1,970 ) (10,078 ) Interest expense (3,365 ) (701 ) (5,374 ) (1,867 ) (5,886 ) 2,811 Adjustments for items not requiring cash: Deferred income taxes (2,080 ) (611 ) (2,469 ) 877 6,010 6,456 Deferred revenues and related costs 5,670 3,902 10,170 2,583 4,469 (4,277 ) Impairment (recovery) and related obligations of preferred security interest - (587 ) - (887 ) - (887 ) Other, net 1,389 746 5,317 2,522 5,151 2,334 Decrease (increase) in current assets (10,590 ) (14,658 ) (11,072 ) (12,105 ) 913 (298 ) Increase (decrease) in current liabilities 12,471 7,755 7,093 5,151 (614 ) (4,591 ) Increase (decrease) in current income taxes (4,678 ) (619 ) (5,403 ) 96 (5,873 ) (436 ) Cash flows from continuing operations $ 2,365 $ 63 $ 11,588 $ 13,113 $ 36,425 $ 32,499 MORE CPI CORP. CONDENSED CONSOLIDATED BALANCE SHEETS NOVEMBER 10, 2007 ANDNOVEMBER 11, 2006 (In thousands) (Unaudited) NOV. 10, NOV. 11, 2007 2006 Assets Current assets: Cash and cash equivalents $ 36,030 $ 6,852 Other current assets 55,283 44,452 Net property and equipment 57,873 30,240 Intangible assets 65,369 513 Other assets 17,881 14,035 Total assets $ 232,436 $ 96,092 Liabilities and stockholders' equity (deficit) Current liabilities $ 92,541 $ 64,205 Long-term debt obligations 110,738 11,833 Other liabilities 29,131 25,983 Stockholders' equity (deficit) 26 (5,929 ) Total liabilities and stockholders' equity (deficit) $ 232,436 $ 96,092 ###
